Citation Nr: 1230105	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-19 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, adjustment disorder, and posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1959 to October 1959, from February 1960 to August 1960 (active duty for training) and from January to May 1963.

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  

The Veteran was scheduled for Board hearing in July 2011, to which he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011).

As PTSD is an acquired psychiatric disability, the Board has restyled the previously two issues of entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, and adjustment disorder, into one issue, which encompasses all acquired psychiatric disabilities. 


FINDINGS OF FACT

1.  The competent and probative medical evidence of record is against a finding that the Veteran has PTSD in accordance with the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

2.  The Veteran is less than credible with regard to in-service stressors.

3.  The Veteran did not service in combat or in an area where he was exposed to hostile military or terrorist activity.

4.  The probative medical evidence of record is against a finding that the Veteran has an acquired psychiatric disability causally related to active service. 

5.  In an unappealed July 1965 rating decision, the RO denied the appellant's claim for entitlement to service connection for a personality disorder; the RO denied reopening the claim in February 1994 and in October 1995.

6.  The evidence received since the October 1995 RO decision is not new and material because it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a personality disability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, anxiety, depression, and adjustment disorder was not incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1101, 1131, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  Evidence received since the October 1995 RO decision that did not reopen a claim for entitlement to service connection for inadequate personality disability (claimed as a nervous condition), which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156, 20.1100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence to the appellant in January 2008, VA informed him of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, and of the reason for the prior denial for entitlement to service connection.  The notice also informed the appellant as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman in the event that service connection was granted.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the appellant's service treatment records (STRs), service personnel records, VA examination and treatment records, and the statements of the appellant in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  

The Veteran has alleged that he was treated for an attempted suicide sometime in the 1960s.  In response to a VA request, the Veteran completed a VA form 21-4142, authorization and consent to release information, in which he stated that he was treated between 1964 and 1970 in Anaheim.  In August 2009, VA received a response from the Anaheim Memorial Medical Center in which it stated that medical records for the dates have been destroyed.  Thus, the Board finds that VA does not have a further duty to obtain records.

A VA examination was obtained in August 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination and opinion are more than adequate.  The report reflects that the examiner extensively reviewed the claims file, to include the Veteran's STRs and prior VA examinations and treatment records, and interviewed the Veteran regarding his symptoms.  The examiner provided a thorough rationale for his opinion. 

The Board notes that VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c) (4). 



Legal criteria 
New and material evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active military, naval, or air service includes active duty, any period of ACDUTA (active duty for training) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTA (inactive duty training) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Personality Disorders

Congenital or developmental defects such as personality disorders and mental deficiency are not "diseases" or "injuries" within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9, 4.127. 

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90. Service connection is generally precluded for any such defects.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected. See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.

Service connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

§ 3.304(f)(3) is limited to stressors arising from hostile military or terrorist acts toward the U.S. military committed by individuals or entities, rather than acts of one service member directed at another service member.  Hostile criminal actions, such as the harassment and personal assault stressors alleged by a Veteran are contemplated under the provisions of § 3.304(f)(5), which addresses evidentiary considerations where PTSD is alleged to have resulted from an in-service personal assault.  Acevedo v. Shinseki, No. 10-3402 (U.S. Vet. App. July 9, 2012)

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(3).

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Acquired Psychiatric Disability, to include depression, anxiety, adjustment disorder, and PTSD

The first element of a claim for service connection is evidence of a current disability.  The Veteran avers that he has PTSD; however the competent clinical evidence of record is against such a finding.  The evidence, as noted below, reflects that the Veteran has a major depressive disorder, likely secondary to a personality disorder.  The Board finds that he does not have PTSD.

The Veteran underwent a VA examination in August 2008.  The examination report reflects that the examiner extensively reviewed the Veteran's claims file, to include his STRs, and interviewed the Veteran.  The examiner opined that "the features and symptoms noted or reported were consistent with the diagnosis of Borderline Personality Disorder.  These include chronic feelings of emptiness, poor impulse control, transient paranoid ideation, unstable mood and interpersonal relationships, poor self-image, suicidal behavior, dissociative episodes, and intense inappropriate anger."  It was noted that the Veteran also met the diagnostic criteria for major depressive disorder, likely secondary to his personality disorder.  The examiner, who has a doctorate degree, further found that the Veteran did not meet the diagnostic criteria for PTSD.  

The claims file includes a February 2008 diagnosis of PTSD by a nurse practitioner.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

The Board finds that the February 2008 opinion has little, if any, probative value, and far less probative value than the opinion of the August 2008 VA examiner.  The June 2008 opinion was by a nurse practitioner, rather than a doctor.  In addition, the opinion is based on the self-reported history of the Veteran, without review of prior mental examination findings or STRs.  An accurate mental health history is important for an examiner in rendering a competent clinical opinion.  While the examiner notes that the Veteran had never been previously diagnosed with PTSD, she did not note that he had been previously diagnosed with inadequate personality in October 1959, inadequate personality in May 1963, and schizotypal personality in November 1993.  The record does not reflect that the examiner was aware of the Veteran's reported abusive family situation as a youth, or reported petty criminal actions and fighting prior to service.  In addition, as discussed below, the nurse practitioner's opinion is based on unverified stressors, which the Board finds to be less than credible. 

In written statements, the Veteran has alleged several stressors as the basis for an acquired psychiatric disability.  First, he alleges that in the third or fourth week of basic training, he got into a fight with another Marine who had walked through his recently raked area.  He reports that after the fight, he had to run between two lines of other Marines who hit him with belts.  Second, he reports that a week or two later, he was hit repeatedly (seven to eight times) on the right side of the head by a drill instructor, possibly in response to the drill instructor being reported for hitting recruits.  Third, he alleges that he was put up against a wall at attention, while a drill instructor held a pistol to the back of his head, and another Marine hit a clip board against a wall, scaring the Veteran with the sound so badly that he urinated in his pants.  Fourth, he reports that he was beaten several times while in the brig after an incident with his drill instructor and a discussion of his mother.  

The Veteran presented additional information and/or alleged stressors to the nurse practitioner.  He stated that when he arrived at boot camp he was hit on the left side of the head with a baton when he didn't understand something which someone had ordered him to do.  He stated that three weeks later, he "took a swing" at the drill instructor and ended up in the "brig" after the drill instructor called the Veteran's mother a whore.  He stated while in the brig he was beaten "to hell" by one guy while two other men held him down.  He further stated that after getting out of the brig, he was forced to stand against a wall with his nose touching the wall for two hours, and after he sat down, he was hit with a baton three times by a military policeman, who then did the same thing to his neck, and called him fat and short.  The Veteran also repeated the statement of the pistol and the clip board noted above.  

The Veteran was in the Marine Corps from August 24, 1959 to October 7, 1959.  An October 1, 1959 Report of Aptitude Board reflects that the Veteran had been under the observation of a medical officer for four weeks, or beginning approximately one week after entering service.  The examiner noted the Veteran was often fighting, failed the third week composite, and appeared nervous and depressed.  It was noted that when receiving his barracks, the Veteran had hit the drill instructor when the drill instructor grabbed him by the shirt, and that the Veteran then had hit a corpsman who grabbed him by the shirt while awaiting his brig physical.  The Veteran was kept in the brig overnight, and seen at the Psychiatric unit the next morning.  The report reflects that the Veteran reported that it was "just natural" for him to behave in this manner [hitting], and that he had a history of fist-fights for the past three years of approximately four fights a week, with his father and male peers.  The Veteran reported that he had quit school after the 7th grade at the age of 14 due to learning troubles.  After the Veteran's release from the brig, he had been returned to his unit for a trial of duty.  In September, the Veteran began to wet his bed and, on one occasion, his trousers.  

The October 1959 examiner noted that the Veteran had difficulty with learning and had chronic anxiety.  The examiner stated that the Veteran had "obviously learned to control his angry feelings for although he has had fights in the platoon he has not fought with anyone in authority.  Nevertheless it is felt that this boy's bed-wetting, his learning difficulty and his generally poor adjustment to training renders him unsuitable for further duty.  His discharge is recommended."  The Veteran was discharged one week later.  His total time in the Marine Corps was one month and 11 days.  

The Board finds that the Veteran is less than credible with regard to his stressors.  The Veteran asserts that after a fight with another Marine, he was hit with belts running through two lines of Marines.  The Board notes that there are no STRs which document any injuries which would be reasonably expected after numerous belt hits.  Moreover, there are no STRs which reflect any injuries which could be reasonably expected after being beaten "to hell" while in the brig as the Veteran asserts.  In this regard, the Board notes that the Veteran was seen in the Psychiatric Unit the morning after being in the brig.  The Report of the Aptitude Board, by the medical officer who observed the Veteran for four weeks, is entirely negative for any physical injuries, which would reasonably have been observable or noted if the Veteran had been beaten as extensively as he suggests.  

In addition, the Board finds that if the Veteran had been beaten, harassed, intimidated, or frightened in the Marine Corps, it would have been reasonable for the Veteran to have reported it, and the examiner to annotate it in his records, especially considering that the clinician was observing the Veteran for four weeks.  There is no such evidence of record.  Not only is the October 1959 psychiatry note negative for any finding of physical evidence of beatings, but the note is entirely negative for the Veteran even reporting having been harassed, beaten, or intimidated.  Contrary to the Veteran's current allegations of having been the victim of beatings, the records contemporaneous to service, which the Board finds more credible, reflect that the Veteran was the one who hit two other individuals.  The 1959 report reflects that the Veteran assaulted a drill sergeant when initially being shown his barracks, and again when undergoing a physical upon being sent to the brig; actions which were not out of the ordinary for the Veteran who reported a history of approximately four fights a week for the past three years prior to service.  

The Board also notes that the Veteran's subsequent actions are against a finding that he was beaten, harassed, or intimidated in the Marine Corps.  The Board finds that if the Veteran had suffered such treatment, and been traumatized by it, he would not reasonably have again joined the military a few months later.  The Veteran separated from the Marine Corps on October 7, 1959.  Less than six months later, he joined the Army National Guard and completed six months of active duty for training (ACDUTRA).  Thereafter, he joined the Army in January 1963.  

Two subsequent enlistments, after discharge from the Marine Corps, do not support a finding that the Veteran was mistreated in service.  In this regard, the Board also notes that the records indicate that the Veteran wanted to enlist in the service after his Marine Corps discharge to the point that he denied ever having a bed wetting or nervous trouble of any sort on his January 1960 and January 1963 reports of medical history.

The Veteran was discharged from the Army in May 1963 under honorable conditions for unsuitability.  An April 1963 STR reflects "acute anxiety reaction on top of chronic inadequate personality to MHCS (Mental hygiene consultation service) today for consult."  A May 1963 Report of Psychiatric Examination reflects that the Veteran was referred to mental health by his chaplain for marital problems, nervousness, and indebtedness.  It was also noted that his duty performance had been marginal.  The report is entirely negative for any complaints with regard to physical assault, harassment, or mistreatment.  If the Veteran had previously been harassed, mistreated, or assaulted, it would be reasonable for him to have reported it when speaking with a chaplain and /or mental health provider, and for it to have been noted in the records; it is not.

The May 1963 report reflects that the Veteran quit school in the 8th grade because of low grades and conflict with school authorities.  The report further reflects that at "the age of 17 years, he joined the Marine Corps but was given an administrative discharge for unsuitability.  Subsequently, he joined the National Guard but was again administratively discharged.  His present indebtedness stems from a buying spree amounting to $1600.00 prior to entry into service."  Upon examination, it was noted that the Veteran presents as a "helpless, occasionally tearful approach to his total inability to deal with the problems of daily living.  He demonstrates a constant air of worthlessness and failure which seems to be an unconscious attempt to maintain infantile dependency needs.  Clinically, he appears as a passive, inadequate individual with poor impulse control, poor stress tolerance and difficulty in handing adult responsibility.  His personal assets are limited."  The Veteran was diagnosed with chronic severe inadequate personality, having existed prior to service.  

The claims file also includes four statements from other service members in 1963.  A statement by 2nd Lieutenant L.B. reflects his opinion that the Veteran "takes little interest in his work and does not take any pride in his appearance or the wearing of his uniform."  He had an indifferent attitude toward the Army and his appearance.  The lieutenant noted that "during this period it has come to my attention that his ability to properly manage his financial affairs is nil.  During several consultation periods with him in an attempt to help him set up a method of satisfying his debts he exhibited a completely helpless attitude and subsequent to the counseling period I have determined that my advice has been ignored."  

A statement from a captain in his unit, M.M., reflects his opinion that the Veteran "demonstrates a negative attitude toward his job and toward the Army.  Numerous attempts have been made, both the Battalion Motor Sergeant and myself, to counsel [the Veteran].  His general actions appear to be of indiffence toward his surroundings.  He has no desire to learn or participate with others on the job.  He is an extremely sloppy individual with no pride whatsoever in his personal appearance.  Efforts to improve his appearance and attitude have been unsuccessful."  

A statement from the Veteran's first sergeant, M.C., reflects that the Veteran had talked with him frequently about his financial problems as well as others.  The first sergeant stated that the Veteran is "definitely not the type of individual who should be in the Army of the United States.  It is my opinion that he is of bad character, has no consideration for others, and no ability to be a soldier."  

A statement from a master sergeant, O.M., in the Veteran's battalion reflects that the Veteran "lacks in initiative that is normally expected of the average individual.  His lack of interest of jobs that have been given him, results in constant supervision and instructions by supervisors.  His negative type attitude towards the Army and himself has a definite relation towards his productive output as an individual."

The evidence contemporaneous to the Veteran's service does not support that he was mistreated, harassed, or assaulted in service.  Nor does it reflect that he ever complained of such treatment to his superiors.  The record reflects that the Veteran had financial problems which predated his service in 1963, and that his concerns dealt with his finances and marriage.

As noted above, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  There are no such records or statements in the claims file to support the Veteran's stressors.

In addition, there is no evidence of behavior changes which supports the Veteran's claimed stressors.  There is evidence of positive behavior change in that the Veteran, five weeks after entering service, had learned to control his anger and was no longer fighting with authorities, as he had prior to entrance.  Such is not indicative of personal assaults in service.  

With regard to the Veteran's bed-wetting, the Board does not find that this is indicative of the claimed assaults.  The record reflects that Veteran was wetting himself in mid-September 1959, approximately two weeks after arriving for recruit training.  There is no clinical evidence that this was due to claimed stressors, as opposed to his inadequate personality disorder or to a physical condition.  (The STRs also reflect an April 1960 incident of bed wetting during the Veteran's second period of service with a clinical finding of a sore penis, a furuncle on the scrotum, and dysuria (painful urination).)  

The Board finds it especially noteworthy that the Veteran arrived for recruit training at San Diego on September 1, 1959 and began assaulting others almost immediately.  As noted on the October 1, 1959 report, the Veteran assaulted someone while being assigned his barracks, and then assaulted someone when undergoing a physical examination.  In addition, as of October 1, 1959, the Veteran had been under clinical observation for four weeks, or since approximately September 1, 1959, when he arrived at San Diego.  The Board has reviewed the Veteran's STRs for evidence of unexplained bruises or injuries in service, which could possibly support a finding of assaults, but finds no such evidence.  There are no STRs which reflect that the Veteran complained of, or sought treatment for, physical injuries while in the Marine Corps.  Moreover, the Board finds it notable that there is no evidence in the mental health records that the Veteran, who was under supervision during his 4 of his 5 weeks in service, ever reported mistreatment. 

The Board notes that even if the Board found the stressors to be credible, which it does not, the August 2008 VA examiner opined that the Veteran's description of in service stressors appears to fall short of the DSM-IV definition of a traumatic event, his presentation was not consistent with that of many PTSD veterans examined by the clinician, and the Veteran did not endorse avoidance symptoms to the examiner.  Thus, a diagnosis of PTSD was not found. 

The Board has also considered whether the Veteran is entitled to service connection for an acquired psychiatric disability other than PTSD but finds that he is not.  

In statement dated in January 2008, the Veteran stated that he is suffering from a mental health condition due to the stress put on him while in the Marine Corps when he was beaten in the brig several times.  He reported that nightmares started right after he was discharged and that he has suffered from severe depression and anxiety ever since.  As noted above, the Board finds that the Veteran's allegations of being beaten in service are not credible.  Moreover, the Board notes that the Veteran's January 1960 and January 1963 reports of medical history reflect that he denied ever having had depression or excessive worry.  Thus, the Veteran is less than credible due to the inconsistencies of his statements.  In this regard, the Board notes that in January 1060 and January 1963, the Veteran also denied every being discharged from the military service because of a physical, mental, or other reason, ever being a patient in a mental hospital, ever having attempted suicide, and ever having had bedwetting.  In the January 1963 report, he also denied ever having difficulty with school studies.  The February 2008 VA records reflect that the Veteran reported that he had been on and off antidepressants for the last 50 years, or since approximately 1958.  The Board finds this statement to be less than credible not only due to the lack of supporting evidence, but due to inconsistencies.  The November 1993 VA examination report, approximately 30 years after separation from service, reflects that the Veteran reported that he has had no psychiatric treatment or evaluation since discharge from the military.  

The Board finds that the Veteran's admission or denial of disabilities appears to be dependent on the purpose of the question.  When the Veteran wished to enlist in the Armed Forces, he denied potentially disqualifying disabilities and past actions; however, when the Veteran wishes to obtain compensation from VA, he alleges that those same things occurred, or alters his treatment history. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that, while the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony). 

The Board also finds that the Veteran's allegations of attempting suicide due to his alleged mistreatment in service to be less than credible.  The November 1993 VA examination report reflects that the Veteran reported that he had not had any psychiatric treatment or evaluation since discharge from the military.  The examiner noted that the Veteran presented with a life-long, maladaptive pattern which predated service.  The examiner noted that there are hints that the Veteran is somewhat chronically depressed.  The examiner stated that the Veteran's condition is "best described in my opinion as schizotypal personality with low motivation, low energy, some distorted thinking.  In my opinion there is no service connected psychiatric disability present."  The November 1993 VA examination report reflects that the Veteran had a difficult childhood with a lot of interactional difficulties even before getting to the military.  He was diagnosed with schizotypal personality with aggressive, paranoid and passive dependent and inadequate features.  The record is negative for any past attempted suicides, or hospitalization for suicide. 

The evidence includes a statement, dated in February 1994, in which the Veteran stated that he had "tried to commit suicide in 1968 or 1969 while living in California, and was hospitalized.  The February 2008 VA record reflects that the Veteran reported that he attempted suicide with pills in the 1960s a year after he was married; the Veteran was married in August 1961, thus the attempted suicide would have been in approximately 1962.  The Board finds that if this were accurate, it would have been reasonable for the Veteran to have reported it to the 1993 examiner, and for it to have been noted in the record; it is not.

The February 2008 VA nurse practitioner diagnosed the Veteran with chronic mood disorder as secondary to PTSD.  As the competent and more probative clinical evidence reflects that the Veteran does not have PTSD, he cannot, logically have a chronic mood disorder secondary to it.  

The August 2008 VA examination report reflects that the Veteran reported that he had a bad temper as a child and that he had been arrested prior to service for "petty things."  The August 2008 VA examiner found the Veteran to have major depressive disorder, likely secondary to his personality disorder.  Personality disorders are not disabilities for which VA service connection is warranted; thus, the Veteran cannot be service connected for a disability secondary to a nonservice-connected disability  The Veteran's major depressive disorder has not been shown by the evidence of record to be a disability causally related to active service and superimposed on the Veteran's personality disorder.  Rather, the evidence reflects that it is secondary to the personality disorder, an important distinction.

The Board notes that the Veteran has not been shown to possess medical training or expertise necessary to render a competent diagnosis or etiology finding, thus, he is not competent to diagnosis and differentiate between personality disorders and acquired psychiatric disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the Board finds that the Veteran is less than credible with regard his alleged stressors in service, and that the probative clinical evidence of record is against a finding that he has an acquired psychiatric disability causally related to active service, to include a disability superimposed upon a personality disorder. 

The competent clinical evidence of record is against a finding that the Veteran has an acquired psychiatric disability causally related to active service.  The Board finds that the preponderance of the evidence is against a grant of service connection and thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


New and Material Evidence Claim - personality disorder

Historically, the appellant's claim for entitlement to service connection for a nervous condition, identified as a congenital or development abnormality (inadequate personality) was denied by the RO in a July 1965 rating decision.  The RO noted that the Veteran had been diagnosed in service with inadequate personality, which was not a disability under the law.  The Veteran's claim to reopen was denied in February 1994 and again in October 1995 because new and material evidence had not been received by VA.  No appeal was taken from that determination and it is final.  38 U.S.C.A. § 7105 (West 2002).  

In the August 2008 rating decision on appeal, the RO reopened the Veteran's claim for entitlement to service connection for inadequate personality, but denied the Veteran's claim. (The April 2009 SOC and September 2009 SSOC state that no new and material evidence was received.)  Nevertheless, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380   (Fed. Cir. 1996).  The Court has held that the Board is obliged to determine in the first instance whether there is new and material evidence to reopen the claim, regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 138.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence of record at time of last final denial

The evidence of record at the time of the last final denial in October 1995 consisted of the Veteran's STRs, VA examination reports, and the Veteran's statements in support of his claim.  The Veteran's pertinent STRs and the VA examination reports of 1993 are noted above, as is his statement in 1994.  The Veteran also made a statement dated in March 1995, in which he again stated that he was beaten and threatened with a loaded pistol while in the Marine Corps.

The clinical evidence reflected that the Veteran had a personality disorder.  The records reflect that he was discharged from service due to unsuitability.

Evidence of record since the last final denial

The evidence of record since the last final denial in October 1995 includes VA records dated from 2007 through 2009, and an August 2008 VA examination report.  The evidence has been discussed above and need not be repeated in depth here.  The records reflect a diagnosis of PTSD and a personality disorder which predated service.  

Old and new evidence of record considered as a whole

The Board finds that none of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for a personality disorder.

The VA records from 2007 through 2009, and the August 2008 VA examination report are new as they were not previously of record.  However, they are not material as they do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Board's finding of no new and material evidence having been received is consistent with the Court's decisions in Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008) and Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996) in which the Court held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims.  In the present claim, the appellant was previously diagnosed with inadequate personality disorder and schizotypal personality with aggressive, paranoid, and passive dependence and inadequate features.  Subsequent to the October 1995 rating decision, he has been diagnosed by a nurse practitioner with PTSD.  Even assuming for purposes of reopening that this PTSD diagnosis is credible, PTSD is a separate and distinctly diagnosed condition from a personality disorder; thus, it separate and distinct claim.

As noted above, congenital or developmental defects such as personality disorders and mental deficiency are not "diseases" or "injuries" within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9, 4.127. 

Accordingly, the Board concludes that evidence has not been received which is new and material, and the claim for service connection for an inadequate personality disorder, previously characterized as a nervous condition is not reopened.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, adjustment disorder, and posttraumatic stress disorder (PTSD) is denied.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a personality disorder, the appeal is denied.





______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


